Case: 19-60165     Document: 00515671924         Page: 1     Date Filed: 12/14/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 14, 2020
                                  No. 19-60165                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   James Ferguson,

                                                           Plaintiff—Appellant,

                                       versus

   Officer Bradley Ellis; Officer Kelesha Williams;
   Warden Frank Shaw; Major Michael Rice; Captain
   Richard Cooney; Lieutenant Alma Wren; Tony Donald,
   Unit #5 Manager,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:17-CV-165


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          James Ferguson, a Mississippi prisoner, appeals the summary-
   judgment dismissal of his 42 U.S.C. § 1983 complaint. He argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60165       Document: 00515671924           Page: 2     Date Filed: 12/14/2020




                                      No. 19-60165


   defendants violated his Eighth Amendment rights by failing to protect him
   from injury at the hands of another inmate. He also challenges the district
   court’s denial of his motion for a preliminary injunction and a temporary
   restraining order against the Mississippi Department of Corrections
   Commissioner, the MDOC Deputy Commissioner, and the Director of the
   state’s Administrative Remedy Program on the grounds that the program
   violates prisoners’ right of access to the courts. 1
          We liberally construe pro se pleadings. See Melot v. Bergami, 970 F.3d
596, 599 & n.12 (5th Cir. 2020). Even pro se parties, however, must
   reasonably comply with Federal Rule of Appellate Procedure 28(a)(8), which
   states that the appellant’s brief must include argument, with the “appellant’s
   contentions and the reasons for them.” Fed. R. App. P. 28(a)(8)(A); see
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (holding a pro se litigant
   to this requirement). An appellant’s failure to point to any error in the district
   court’s reasoning puts him in the same position as if he had not appealed the
   judgment at all. Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987). In addition, we do not consider issues raised for the first
   time in a reply brief. See Warren v. Chesapeake Exploration, L.L.C., 759 F.3d
413, 420 (5th Cir. 2014); Morin v. Moore, 309 F.3d 316, 328 (5th Cir. 2002).
                                            I
          The district court granted summary judgment in favor of Defendants
   Shaw, Cooney, Wren, Donald, and Rice for failure to exhaust. The district
   court granted summary judgment in favor of Defendants Ellis and Williams
   based on its conclusion that Ferguson failed to show conditions posing a
   substantial risk of serious harm and deliberate indifference to the risk.


          1
            Ferguson also requested the appointment of counsel on appeal. The court has
   denied this motion.




                                            2
Case: 19-60165      Document: 00515671924          Page: 3   Date Filed: 12/14/2020




                                    No. 19-60165


          In his reply brief, Ferguson argues that he exhausted his claims against
   Defendants Shaw, Cooney, Wren, Donald, or Rice because prisoners can file
   grievances whether or not they are “aware of all defendants”; therefore,
   Ferguson reasons, he did not need to identify these defendants. Having failed
   to brief this argument in his opening brief, Ferguson has abandoned any
   challenge to the district court’s dismissal of the claims against Defendants
   Shaw, Cooney, Wren, Donald, or Rice on exhaustion grounds. See Warren,
759 F.3d at 420; Morin, 309 F.3d at 328. Regardless, Ferguson fails to identify
   any error in the district court’s reasoning. See Yohey, 985 F.2d at 224–25;
   Brinkmann, 813 F.2d at 748.
          Ferguson further argues, as to the district court’s Eighth Amendment
   merits conclusion, that the correctional officers allowed a fellow inmate to
   “dash” Ferguson “in his face with” an unknown liquid, urine, a chemical,
   or some combination. In addition, Ferguson asserts in his reply, he was
   physically injured on May 5, 2015.
          By raising his May 5, 2015 injuries only on reply, Ferguson has
   abandoned any argument based on those injuries. See Warren, 759 F.3d at
   420; Morin, 309 F.3d at 328. Moreover, Ferguson has not shown that the
   correctional officers were aware of any facts supporting an inference that
   another inmate represented a danger to Ferguson and that a substantial risk
   of serious harm existed. See Farmer v. Brennan, 511 U.S. 825, 832–33 (1994);
   Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995). Therefore, Ferguson
   cannot establish a violation of his Eighth Amendment right to be protected
   from harm at the hands of another inmate.
                                         II
          The district court denied Ferguson’s motion for a preliminary
   injunction and a TRO for two reasons. First, the district court concluded,
   Ferguson failed to show that either the MDOC or the ARP Director was




                                         3
Case: 19-60165         Document: 00515671924       Page: 4   Date Filed: 12/14/2020




                                    No. 19-60165


   party to the suit or had notice of the motion. Second, Ferguson failed to show
   that he would suffer immediate irreparable injury in the absence of the
   requested relief.
          Ferguson asserts that the district court made “incorrect
   stat[e]ments” when denying his motion for a preliminary injunction and
   TRO involve. As he did before the district court, Ferguson argues the merits
   of his claims, challenging the alleged inadequacies of the administrative
   grievance process. But he fails to address the reasons underlying the district
   court’s denial of the motion for preliminary injunction and a TRO, and
   therefore Ferguson has abandoned the issue. See Yohey, 985 F.2d at 224–25;
   Brinkmann, 813 F.2d at 748.
                                        ***
          The judgment of the district court is AFFIRMED.




                                         4